Citation Nr: 1702765	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-14 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for bilateral hearing loss disability, from March 1, 2012.

2.  Entitlement to an increased rating greater than 10 percent from March 1, 2012 for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1958 to June 1962.  The Veteran died in April 2015 while the current appeal was pending.  The Appellant is the Veteran's surviving spouse.  The Appellant filed a timely substitution request in November 2015, and the confirmation of the request has been associated with the claims file.  The Appellant brings the current claim as a substitute claimant pursuant to 38 U.S.C.A. § 5121A.  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  

Subsequent to the Veteran's request for an increased rating for his bilateral hearing loss disability, a September 2011 rating decision proposed reducing his bilateral hearing loss disability rating from 20 percent to 0 percent.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California reduced the Veteran's bilateral hearing loss disability rating from 20 percent to 0 percent, effective March 1, 2012.  In December 2011, the Veteran submitted a notice of disagreement in response to the reduced rating and claimed his hearing loss disability has worsened.  The Veteran submitted additional private audiological reports in support of his claim.  In a January 2013 supplemental statement of the case (SSOC), the Veteran's bilateral hearing loss disability rating was increased to 10 percent subsequent to review of the aforementioned private audiological reports.  In a July 2013 rating decision, the RO continued the 10 percent evaluation for the Veteran's bilateral hearing loss from the date of reduction, March 1, 2012.  As such, in addition to the claim for an increased rating for the Veteran's service-connected bilateral hearing loss disability, the Board will also determine the propriety of the reduction rating from 20 percent to 10 percent.  Given the foregoing, the claim has been recharacterized as reflected on the title page of this decision.  
In the June 2012 substantive appeal, the Veteran asked to be afforded a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled after the Appellant had completed a substitution request, for October 4, 2016 and notice was sent to the Appellant.  However, the Appellant failed to appear for the hearing.  Without good cause being shown for the failure to appear, the Board finds that the hearing request has been withdrawn and that appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  In a June 2010 rating decision, the Veteran was granted a 20 percent rating, effective March 22, 2010, for his bilateral hearing loss disability based on findings reported in a May 2010 VA audiology evaluation report.  

2.  At an August 2011 VA audiology evaluation, the Veteran's hearing acuity was shown to have improved since his May 2010 VA examination.  In a September 2011 rating decision, the RO proposed to reduce the bilateral hearing loss disability rating, notified the Veteran of the reasons for the proposed reduction, and informed him of his right to submit additional evidence and to appear at a hearing.  

3.  In a December 2011 rating decision, the Veteran's bilateral hearing loss disability rating was reduced from 20 percent to 0 percent, effective March 1, 2012.

4.  In a January 2013 supplemental statement of the case, the Veteran's bilateral hearing loss disability rating was increased from 0 percent to 10 percent based on findings reported in a January 2012 private audiological evaluation and a November 2012 private audiological evaluation.

5.  A July 2013 rating decision continued the 10 percent evaluation for the Veteran's bilateral hearing loss from March 1, 2012.
6.  From March 22, 2010 to February 29, 2012, the Veteran's hearing impairment was no worse than Level III in his right ear and Level IX in his left ear.

7.  From March 1, 2012, the Veteran's hearing impairment was no worse than Level III in his right ear and Level V in his left ear.


CONCLUSIONS OF LAW

1.  The reduction in the rating for bilateral hearing loss disability from 20 percent to 10 percent, effective March 1, 2012, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 10 percent from March 1, 2012, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Prior to the Veteran's death in 2015, he had been provided adequate notice in response to his claims.  A September 2011 letter notified him of the proposed rating actions, described the process by which rating reduction occurs, and identified further steps that he could take in challenging the reductions.  Regarding the claim for entitlement to an increased rating for the bilateral hearing loss disability, the record shows that the Veteran was mailed a letter in October 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2012 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.  A supplemental statement of the case issued in July 2013 readjudicated the Veteran's claim.  

While the September 2011 and October 2012 letters were addressed to the Veteran and not the current Appellant, issuance of another notice letter regarding the claims on appeal is not required as the Appellant has been substituted for the Veteran.  See VBA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013) (If an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter will not be provided to the individual requesting substitution).

Also, the Appellant has been provided adequate assistance in response to the present claims.  The Veteran's service medical records, and available VA and private treatment records, are of record.  The Veteran was provided appropriate VA examinations.  Neither the Appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  
II. Legal Criteria

A. Rating Reduction

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision has been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2016).

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

In addition, provides that rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a) (2016).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level for five years or more and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating, where the disability rating has continued at the same level for less than five years.  38 C.F.R. § 3.344 (2016).  The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c) (2016).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

B. Bilateral Hearing Loss Disability Increased Rating

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2016).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (2016).  
Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2016).

When the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2016).

III. Analysis

A. Rating Reduction

In a June 2010 rating decision, the Veteran's rating for bilateral hearing loss disability was increased to 20 percent, effective March 22, 2010.  The grant of the increased rating for bilateral hearing loss disability was based on audiogram findings in a May 2010 VA examination report.  The Veteran's audiometric testing results at that examination were: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
75
80
64
LEFT
55
75
85
85
75

Speech recognition ability was measured at 88 percent in the right ear and 44 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level III in the right ear and Level IX in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent disability rating.  (In this regard, the Board notes that application of Table VIA, due to the exceptional hearing pattern of the Veteran's left ear-55 decibels or higher at each of the levels from 1000 Hertz to 4000 Hertz-does not warrant a higher evaluation.  See 38 C.F.R. § 4.86.)

At an August 2011 VA audiology evaluation, the Veteran's audiometric testing results were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
70
75
58
LEFT
45
55
75
75
63

Speech recognition ability was measured at 84 percent in the right ear and 84 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level III in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent disability rating.  The August 2011 VA examiner also noted after examination that the Veteran's left ear has improved in speech discrimination, thereby appropriately considering the Veteran's prior May 2010 VA audiology evaluation when determining the Veteran's left ear hearing was stable with no significant decline noted.  

Based on the August 2011 audiology evaluation results, in a September 2011 rating decision, the RO proposed reduction of the Veteran's bilateral hearing loss disability rating from 20 percent to 0 percent.  The Veteran was properly provided noticed of the proposed reduction in accordance with 38 C.F.R. § 3.105.  The Veteran's rating for bilateral hearing loss disability was then reduced as proposed in a December 2011 rating decision, effective March 1, 2012.

In October 2011, the Veteran submitted a September 2011 private audiological evaluation which showed the following audiometric testing results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
75
80
69
LEFT
50
65
70
80
66

It is unclear whether the documented speech discrimination percentages in the September 2011 private audiological evaluation were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a) (2016).  The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing, in order to see whether the results would warrant a compensable rating.  The September 2011 private audiological evaluation noted speech discrimination results of 88 percent in the right ear and 88 percent in the left ear, which would not warrant a compensable rating.  Additionally, the Board finds that even applying the lower speech discrimination results from the August 2011 VA audiology evaluation (84 percent in the right ear and 84 percent in the left ear) would not warrant a compensable rating for bilateral hearing loss as well.  

Subsequent to the December 2011 rating reduction decision, the Veteran submitted a January 2012 private audiological evaluation.  It is unclear whether the documented speech discrimination percentages in the January 2012 private audiological evaluation were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a) (2016).  The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing, in order to see whether the results would warrant a compensable rating.  

At the January 2012 private audiological evaluation, the Veteran's audiometric testing results were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
60
70
90
63
LEFT
50
65
80
75
68

The January 2012 private audiological evaluation noted speech discrimination results of 92 percent in the right ear and 56 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level VIII in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.  

Based on this evidentiary posture, the Board finds that the reduction in the Veteran's rating for his bilateral hearing loss disability from 20 percent to 10 percent effective March 1, 2012, was proper.  While the record clearly shows that the Veteran warranted the 20 percent disability rating at the time it was granted, it also shows that his speech discrimination scores improved by the time of his August 2011 VA audiology evaluation and subsequent private audiological evaluations in September 2011 and January 2012.  Further, the Board finds the May 2010 and August 2011 VA audiology evaluation reports, as well as the private audiological evaluations in September 2011 and January 2012 are adequate and that there is no reason to doubt the accuracy of the findings in the examination reports.  Also, the provisions of 38 C.F.R. § 3.344 do not apply because the 20 percent rating was in effect for less than five years.

Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 20 percent rating for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Increased Evaluation

The question then remains whether a disability rating greater than 10 percent for bilateral hearing loss is warranted from March 1, 2012.  After a thorough review of the evidence, the Board finds that the Veteran's bilateral hearing loss does not meet the criteria for an evaluation in excess of 10 percent from March 1, 2012.  

It is unclear whether the documented speech discrimination percentages in the November 2012 private audiological evaluation were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a) (2016).  The Board will assume, arguendo, that the speech discrimination percentages were derived using Maryland CNC testing, in order to see whether the results would warrant a compensable rating.  At the November 2012 private audiological evaluation, the Veteran's audiometric testing results were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
75
75
80
70
LEFT
55
65
75
80
69

The November 2012 private audiological evaluation noted speech discrimination results of 84 percent in the right ear and 84 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level III in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  

However, it is noted that the November 2012 private audiological evaluation showed evidence of an exceptional pattern of hearing in the left ear in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 Hertz to 4000 Hertz is 55 or more for each frequency for the left ear.  As such, the Veteran's average threshold of 69 is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level V for the left ear.  When the assignment of Level V for the left ear and Level III for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 10 percent is revealed.  As such, the favorable assignment of 10 percent is assigned.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time periods in question other than the VA examinations and private examination previously discussed above that have indicated otherwise. 

As such, from March 1, 2012, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level III in the right ear and Level V in the left ear.  Those results fall within the schedular criteria for 10 percent rating.  Therefore, a rating in excess of 10 percent for that period is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Consideration has been given to assigning any further staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those staged ratings currently assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the bilateral hearing loss disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or marked interference with employment beyond that anticipated by the assigned rating and its effect on the Veteran's employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to an increased disability rating for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to restoration of the 20 percent evaluation, effective March 1, 2012, for service-connected bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent from March 1, 2012, for bilateral hearing loss disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


